DETAILED ACTION
	This non-final rejection is responsive to communication filed April 6, 2022.  Claims 1-20 are pending in this application and being examined on the merits.
	This application is a continuation of US Patent Application, 17/173,936, which is now US Patent 11,328,084.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,328,084.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,328,08 anticipates every limitation of claims 1-20 of the present application.


Present Application – 17/714,785
US Patent 11,328,084
1. A method for performing an adaptive differentially private count operation on a set of data stored by a database, the method comprising: 

receiving a request from a client device to perform a query on the set of data stored by the database, wherein the request identifies a target accuracy and a maximum privacy spend;






performing a count operation on the set of data to produce a result; 






perturbing the result to produce a differentially private result using a noise value sampled from a first probability distribution and based on a fractional privacy spend based on the maximum privacy spend; 

iteratively calibrating the noise value of the differentially private result using a secondary distribution different from the first probability distribution and a new fractional privacy spend based on the maximum privacy spend until one or more of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result satisfying the target accuracy; and 

sending, to the client device, the differentially private result.
1. A method for performing an adaptive differentially private count operation on a set of data stored by a database, the method comprising:

receiving a request from a client device to perform a query on the set of data stored by the database, wherein the request identifies a target accuracy and a maximum privacy spend, wherein the target accuracy comprises a maximum relative error, and the maximum privacy spend comprises a value of a privacy parameter F describing a degree of information released about the set of data due to the query; 

performing, responsive to receiving the request to perform the query, a differentially private count operation on the set of data to produce a differentially private result, the differentially private count operation comprising: performing a count operation on the set of data to produce a result; 

perturbing the result to produce a differentially private result using a noise value sampled from a Laplace distribution and based on a fractional privacy spend comprising a fraction of the maximum privacy spend; and 

iteratively calibrating the noise value of the differentially private result using a secondary distribution different from the Laplace distribution and a new fractional privacy spend until at least one of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result is determined to satisfy the target accuracy; and 


sending, to the client device, the differentially private result.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burchard et al. (US 2021/0064610 AS1) (‘Burchard’) in view of Hockenbrocht et al. (US 2019/0318121 A1) (‘Hockenbrocht’).

With respect to claims 1, 6-8, 13-15, and 20 Burchard teaches a method for performing an adaptive differentially private count operation on a set of data stored by a database, the method comprising: 
receiving a request from a client device to perform a query on the set of data stored by the database (paragraph 37); 
performing an operation on the set of data to produce a result (paragraph 37); 
perturbing the result to produce a differentially private result using a noise value sampled from a first probability distribution (adding Gaussian or Laplacian noise to results) (paragraph 35) and based on a fractional privacy spend based on the maximum privacy spend (privacy budget) (paragraph 16); 
iteratively calibrating the noise value of the differentially private result using a secondary distribution different from the first probability distribution (Gaussian or Laplacian noise) and a new fractional privacy spend based on the maximum privacy spend until privacy requirement are met (the results generation module may iteratively run a solver that tries different amounts of noise to determine an amount of noise to add that provides the desired privacy protection; noise is added until privacy requirements are met) (paragraph 31 and 42);
sending, to the client device, the differentially private result (paragraphs 35 and 41).

Burchard does not explicitly teach wherein the request identifies a target accuracy and a maximum privacy spend; performing a count operation; privacy requirement being one or more of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result satisfying the target accuracy.
Hockenbrocht teaches receiving a query request wherein the request identifies a target accuracy and a maximum privacy spend (receiving query with level of differential privacy/privacy parameters and determining a privacy spend associated with the received request ) (paragraphs 113, 120-121, 132 and 134); 
performing a count operation (paragraph 164); and 
privacy requirement being one or more of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result satisfying the target accuracy (paragraphs 134-136).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the request, operation, and privacy requirement of Burchard to incorporate a request identifying a target accuracy and maximum privacy spend, a count operation, and privacy requirements being one or more of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result satisfying the target accuracy as taught by Hockenbrocht to enable improved query results that are more specific to the client’s needs.  A person having ordinary skill in the art would be motivated to make the combination because it would only entail swapping request, operation and privacy requirements of Burchard with those taught by Hockenbrocht to achieve predictable results.

With respect to claims 6 and 13, Burchard in view of Hockenbrocht teaches method of claim 1, wherein the secondary distribution is a mixture distribution determined responsive to a plurality of functions (Burchard, paragraphs 31, 33, and 42).

With respect to claims 7, 14 and 20, Burchard in view of Hockenbrocht teaches wherein iteratively calibrating the noise value of the differentially private result is responsive to a relative error of the differentially private result exceeding the target accuracy (Burchard, paragraphs 31, and 42; Hockenbrocht, paragraphs 134-136).

Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burchard et al. (US 2021/0064610 AS1) (‘Burchard’) in view of Mcfall et al. (US 2020/0327252 A1) (‘Mcfall’).

With respect to claims 1, 8 and 15, Burchard teaches a method for performing an adaptive differentially private count operation on a set of data stored by a database, the method comprising: 
receiving a request from a client device to perform a query on the set of data stored by the database (paragraph 37); 
performing an operation on the set of data to produce a result (paragraph 37); 
perturbing the result to produce a differentially private result using a noise value sampled from a first probability distribution (adding Gaussian or Laplacian noise to results) (paragraph 35) and based on a fractional privacy spend based on the maximum privacy spend (privacy budget) (paragraph 16); 
iteratively calibrating the noise value of the differentially private result using a secondary distribution different from the first probability distribution (Gaussian or Laplacian noise) and a new fractional privacy spend based on the maximum privacy spend until privacy requirement are met (the results generation module may iteratively run a solver that tries different amounts of noise to determine an amount of noise to add that provides the desired privacy protection; noise is added until privacy requirements are met) (paragraph 31 and 42);
sending, to the client device, the differentially private result (paragraphs 35 and 41).

Burchard does not explicitly teach wherein the request identifies a target accuracy and a maximum privacy spend; performing a count operation; privacy requirement being one or more of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result satisfying the target accuracy.
Mcfall teaches receiving a query request wherein the request identifies a target accuracy and a maximum privacy spend (paragraphs 721 and 1138-1142); 
performing a count operation (paragraph 88); and 
determining noise value based on privacy requirement being one or more of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result satisfying the target accuracy (paragraphs 140 and 1138-1142).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the request, operation, and privacy requirement of Burchard to incorporate a request identifying a target accuracy and maximum privacy spend, a count operation, and privacy requirements being one or more of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result satisfying the target accuracy as taught by Mcfall to enable improved query results that are more specific to the client’s needs.  A person having ordinary skill in the art would be motivated to make the combination because it would only entail swapping request, operation and privacy requirements of Burchard with those taught by Mcfall to achieve predictable results.

With respect to claims 6 and 13, Burchard in view of Mcfall teaches method of claim 1, wherein the secondary distribution is a mixture distribution determined responsive to a plurality of functions (Burchard, paragraphs 31, 33, and 42).

With respect to claims 7, 14 and 20, Burchard in view of Mcfall teaches wherein iteratively calibrating the noise value of the differentially private result is responsive to a relative error of the differentially private result exceeding the target accuracy (Burchard, paragraphs 31, and 42; Mcfall, paragraphs 140 and 1138-1142).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 15, 2022